18-27
    Aftab v. Barr
                                                                                  BIA
                                                                          A095 860 015

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of January, two thousand twenty.

    PRESENT:
             JON O. NEWMAN,
             DEBRA ANN LIVINGSTON,
             MICHAEL H. PARK,
                  Circuit Judges.
    _____________________________________

    SYED FARHAN AFTAB,
             Petitioner,

                    v.                                           18-27
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Richard W. Chen, Esq., New York,
                                      NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Anthony P.
                                      Nicastro, Assistant Director; D.
                                      Nicholas Harling, Trial Attorney,
                                      Office of Immigration Litigation,
                                      United States Department of
                                      Justice, Washington, DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED.

      Petitioner Syed Farhan Aftab, a native and citizen of

Pakistan, seeks review of a December 6, 2017, decision of the

BIA denying his motion for reconsideration and reopening.                      In

re Aftab, No. A095 860 015 (B.I.A. Dec. 6, 2017).                      We assume

the   parties’       familiarity       with     the      underlying   facts    and

procedural history in this case.

      Our    jurisdiction        to    review      the    agency’s    denial   of

cancellation of removal for failure to satisfy the hardship

requirement or as a matter of discretion, including the denial

of a motion to reconsider a decision denying that relief or

to reopen to present more evidence in support of that relief,

is limited to constitutional claims and questions of law.

See   8     U.S.C.    §     1252(a)(2)(B),         (D);     Barco-Sandoval     v.

Gonzales, 516 F.3d 35, 38–40 (2d Cir. 2008); Sepulveda v.

Gonzales, 407 F.3d 59, 64 (2d Cir. 2005) (providing that the

jurisdictional        bar      for    discretionary        denials    of   relief

applies     equally       to    denials       of   motions      to    reopen   or

reconsider).
                                         2
    An alien, like Aftab, who entered without inspection,

may have his removal cancelled if he “(A) has been physically

present in the United States for a continuous period of not

less than 10 years immediately preceding the date of such

application; (B) has been a person of good moral character

during such period; (C) has not been convicted of [certain]

offense[s] . . . ; and (D) establishes that removal would

result in exceptional and extremely unusual hardship to [his]

spouse, parent, or child, who is a citizen of the United

States   or     an   alien    lawfully   admitted   for       permanent

residence.”      8 U.S.C. § 1229b(b)(1).        “Obtaining . . .

cancellation of removal is a two-step process.                First, an

alien must prove eligibility by showing that he meets the

statutory     eligibility    requirements.   Second,      .   .   .   the

Attorney General in his discretion decides whether to grant

or deny relief.”      Rodriguez v. Gonzales, 451 F.3d 60, 62 (2d

Cir. 2006) (internal citations omitted).

    The BIA declined to reconsider or reopen both because

Aftab did not show error in, or present new evidence in

support of, the hardship determination, and because he did

not establish that cancellation would be warranted as a matter

of discretion.       These determinations regarding hardship and
                                  3
discretion are independently dispositive grounds for the

denial of cancellation.         See id.         Aftab has waived any

challenge to the BIA’s decision not to reconsider or reopen

as to its discretionary denial of cancellation by including

only a single sentence of argument on this point in his brief.

See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir.

2005) (holding that a party’s “single conclusory sentence” in

his brief on appeal regarding a claim of error was tantamount

to a waiver of that claim); Norton v. Sam’s Club, 145 F.3d
114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in

the briefs are considered waived and normally will not be

addressed    on   appeal.”).     We      do   not   reach   the   hardship

determination      because     the       discretionary      finding     is

dispositive.      See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).

    For the foregoing reasons, the petition for review is

DISMISSED.     All pending motions and applications are DENIED

and stays VACATED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe,
                                Clerk of Court




                                     4